Exhibit 10.1

 

LOGO [g773173snap0004.jpg]

July 10, 2019

René Bonvanie

c/o Palo Alto Networks, Inc.

Re:    Updated Terms of Employment

Dear Rene:

This letter agreement (the “Agreement”) is entered into between Palo Alto
Networks, Inc. (“Palo Alto Networks,” the “Company” or “we”) and you. This
Agreement is effective upon your resignation as the Company’s Chief Marketing
Officer as of August 1, 2019 (“Effective Date”). The Company accepts your
resignation as Chief Marketing Officer and expresses appreciation and gratitude
for your service. The purpose of this Agreement is to confirm the updated terms
and conditions of your continued employment following your resignation as Chief
Marketing Officer.

1.    Position. Beginning on the Effective Date, you will continue to be an
employee of the Company and report to the Chief Executive Officer and shall
perform such duties and responsibilities as are requested by the Chief Executive
Officer. Your new title will be Executive Vice President, Strategic Accounts.
While you render services to the Company, you will not engage in any other
employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. You may
engage in civic and not-for-profit activities, as long as such activities and
service do not interfere with the performance of your duties hereunder. By
signing this Agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2.    Compensation.

(a)    Base Salary. Your salary will be reduced to an annualized rate of
$200,000 per year as of August 1, 2019, payable in accordance with the Company’s
standard payroll schedule. Your salary, as well as any other cash amounts
payable under this Agreement, will be subject to applicable tax withholdings.
Your salary may be adjusted from time to time by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”) or the Chief Executive Officer in their sole
discretion.

(b)    Annual Incentive Compensation Payment. You will continue to have the
opportunity to earn a target annual incentive compensation payment of 75% of
your current

 

LOGO [g773173snap0005.jpg]



--------------------------------------------------------------------------------

annual base salary for the 2019 fiscal year based on the achievement of certain
objectives, as established by the Board and/or the Compensation Committee,
subject to your continued employment through and until the date of payment. The
incentive compensation will be paid no later than March 15 of the year following
the year in which such incentive compensation was earned.

As of August 1, 2019, you will have the opportunity to earn a target annual
incentive compensation payment of 50% of your then-current annual base salary
based on the achievement of certain objectives, as established by the Board, the
Compensation Committee or the Chief Executive Officer, subject to your continued
employment through and until the date of payment. The incentive compensation
will be paid no later than March 15 of the year following the year in which such
incentive compensation was earned.

(c)    Equity Awards. You agree that as of the Effective Date, you forfeit and
terminate all rights to your performance stock option covering 419,183 shares
granted on October 20, 2018 (the “PSO). Other than the PSO, as of the Effective
Date, you will continue to vest in your then-outstanding equity awards in
accordance with the terms and conditions set forth in the corresponding equity
award agreements.

3.    At Will Employment. While we look forward to a continued productive
relationship, your employment with the Company, however, is for an unspecified
period of time and this Agreement creates an at-will employment relationship
that may be terminated (subject to the terms of this Agreement) by you or the
Company at any time for any reason and with or without cause or prior notice.
Upon termination of your employment for any reason, you shall be entitled to
receive any compensation earned and reimbursements due through the effective
date of termination.

4.    Benefits. You will also continue to be eligible to participate in benefit
plans established by the Company for its employees from time to time. Upon your
termination of employment with the Company for any reason, you will be paid your
salary through your date of termination.

5.    Confidentiality; Compliance with Policies. As an employee of the Company,
you will have access to certain confidential information of the Company and you
may, during the course of your employment, develop certain information or
inventions that will be the property of the Company. To protect the interests of
the Company, as a condition of your employment you were required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement” on or
prior to your start date. You represent that your signing of this Agreement and
the Company’s Employee Invention Assignment and Confidentiality Agreement, and
your continued employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers. You agree to
continue to be bound by the policies and procedures of the Company now or
hereafter in effect relating to the conduct of employees.

 

LOGO [g773173snap0005.jpg]



--------------------------------------------------------------------------------

6.    Governing Law: Arbitration. This Agreement shall be construed and enforced
in accordance with the internal laws of the State of California (without regard
to its laws relating to choice-of-law or conflict-of-laws). You and the Company
shall submit to mandatory and exclusive binding confidential arbitration of any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof or otherwise arising out of, or relating to, your employment with
the Company or the termination thereof, provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining injunctive relief from a court having
jurisdiction over the parties related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. Such arbitration shall be conducted through JAMS in the State of
California, Santa Clara County, before a single neutral arbitrator, in
accordance with the JAMS’ then-current rules for the resolution of employment
disputes. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.

7.    Miscellaneous.

(a)    Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and any of its successors, and (b) you and your heirs,
executors and representatives in the event of your death. Any successor to the
Company shall be deemed substituted for the Company under the terms of this
agreement for all purposes. In the event of a change in control, the Company
agrees to obtain assumption of this Agreement by its successor.

(b)    Modification. This Agreement, including, but not limited to the at will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and an officer of the
Company, although the Company reserves the right to unilaterally modify your
compensation, benefits, job title and duties.

(c)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

(d)    Complete Agreement. This Agreement (together with the Employee Invention
Assignment and Confidentiality Agreement, the D&O Indemnification Agreement,

 

LOGO [g773173snap0005.jpg]



--------------------------------------------------------------------------------

the Company’s 2005 Equity Incentive Plan, the Company’s 2012 Equity Incentive
Plan and any equity award agreements issued thereunder) represents the entire
agreement between you and the Company with respect to the material terms and
conditions of your employment, and supersedes and replaces all prior
discussions, negotiations and agreements, including, but not limited to, the
employment letter between you and the Company dated December 19, 2011.

(e)    Counterparts. This Agreement may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.

[remainder of page left blank]

[signature page to follow]

 

LOGO [g773173snap0005.jpg]



--------------------------------------------------------------------------------

We are extremely excited about your continued employment with Palo Alto
Networks.

Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this Agreement and returning a copy
to me.

For and on behalf of Palo Alto Networks.

 

/s/ Liane Hornsey

Liane Hornsey, Chief People Officer

Palo Alto Networks, Inc.

Agreed to and accepted:

 

/s/ René Bonvanie René Bonvanie

Dated: July 10, 2019

 

LOGO [g773173snap0005.jpg]